--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Triumph Investment Managers, LLC
Coldstream Park ∙ 116B South River Road ∙ Bedford, NH 03110
(603) 668 – 2301

--------------------------------------------------------------------------------

 
 
April 28, 2011
 
CONFIDENTIAL TREATMENT REQUESTED


 
Triumph Investment Managers LLC
 
Engagement Agreement with First Security Group, Inc. and FSGBank, N.A.
 
 
This Engagement Agreement (the “Agreement”) sets forth the principal terms and
conditions whereby Triumph Investment Managers, LLC (“TIM”) is to assist the
management and board of directors of First Security Group, Inc. (“First
Security” or the “Company” and FSGBank (the “Bank,” and, collectively with the
Company, “FSGI”)  with strategic advisory services (“Advisory Services”)
designed to assist the management of the Company and Bank in the process of
improving the current business strategies and fundamental banking processes in
order to create a profitable, diversified, and core-funded regional bank
franchise. As part of the Agreement, TIM and FSGI contemplate the development of
a business plan that may include a proposal for realigning FSGI’s organizational
structure and operational strategies to foster greater accountability, and the
development of a relationship-based banking philosophy.
 
Personnel
 
TIM will provide two senior professionals and one analyst to the project, who
will devote such of their business time to the project as deemed necessary by
TIM and FSGI in order to facilitate the execution of the engagement.  They may
devote the remainder of their time to other matters unrelated to FSGI; provided,
however, that TIM shall not provide the same or similar Advisory Services as
contemplated in this Agreement to any other financial institution in the Bank’s
market area.
 
TIM agrees that it will not solicit for employment, either for itself or any
other person or entity, any management personnel of FSGI during the term of its
engagement under this Agreement and for a period of twelve (12) months following
the termination of this Agreement.
 
In addition to the time commitment outlined for TIM, there may be the need, with
FSGI’s prior written approval, to engage additional outside consultants,
specifically in the way of legal and accounting as well as additional analytical
resources, to help accomplish the objectives outlined in this engagement.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 2 of 11
April 28, 2011
 
Services Provided
 
The following is a list of services, which is not intended to be complete or to
limit the scope of the services that TIM may provide under this Agreement:
 
 
·
Assist in the identification and retention of reputable loan review firm to
provide objective and credit analysis on the loan portfolio of the Bank.

 
 
·
Working collaboratively with management, assist in the development of
comprehensive business and capital plans for the Company and the Bank
(collectively, the “Strategic Plan”).

 
 
·
Assist with the identification of potential senior management candidates
necessary to enhance the current management required to execute the Strategic
Plan.

 
 
·
Assist in the evaluation and re-engineering of the Company’s and Bank’s
organizational chart to allow for more efficient communication and reporting.

 
 
·
Assist with regulatory relations for FSGI relative to the Strategic Plan.

 
 
·
Assist the Board of the Bank (or the Company), or a committee of the Board
thereof, with oversight of compliance relative to the proper and timely
adherence to regulatory orders and/or agreements.

 
 
·
Assist in the identification and selection of new MIS/core operating system.

 
 
·
If the Company or the Bank seeks to raise capital, provide such assistance as
FSGI management reasonably may request in identifying and contacting potential
lead investors.

 
 
·
Assist FSGI management in evaluating potential acquisition targets, including
the preparation of financial models, reviewing market demographics, transaction
negotiations and systems integration.

 
 
·
Assist with the development of an investment strategy for excess liquidity.

 
 
·
Assist in helping to develop the infrastructure of the Bank for “best practices”
implementation.

 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 3 of 11
April 28, 2011
 
Fees and Expenses
 
In consideration of the services to be provided, TIM will be paid a retainer fee
at a rate of $20,000 per month, payable on the first business day of each month,
commencing on May 1, 2011; provided, however, that the first payment shall also
include a pro rata payment of the retainer fee for the period commencing on the
date hereof and ending on April 30, 2011, equal to $2,000.
 
In addition, as soon as practicable following the achievement of the Strategic
Milestones (as defined below), TIM shall receive the following compensation in
addition to the retainer:
 
(1)           FSGI shall pay TIM a cash fee (the “Success Payment”) equal to
$500,000.00.
 
(2)           First Security shall issue to TIM or its designees warrants (the
“Warrants”) to purchase such number of shares of the common stock of the Company
equal to the sum of 3.5% of the aggregate number of fully diluted shares of
First Security common stock issued and outstanding as of, and taking into
account, the issuance of the Warrants. The exercise price of the Warrants shall
be the lesser of (i) the average closing price from FSGI common stock for the
ten trading days immediately preceding the issuance of the Warrants and (ii) the
lowest common stock equivalent price at which FSGI issued, during the thirty
(30) days immediately preceding the issuance of the Warrants, Securities that
constituted 5% or more of the shares of FSGI common stock equivalents
outstanding immediately prior to the issuance of such Securities. The Warrants
shall be exercisable for a period of seven years from the date of issuance of
the Warrants and the terms of the Warrants shall be set forth in one or more
agreements (the “Warrant Agreements”), in form and substance reasonably
satisfactory to the TIM and the Company. The Warrant Agreements shall contain
customary terms, including without limitation, provisions for “cashless”
exercise, change of control, and piggyback registration rights. The Warrant
Agreement also shall contain provision affording the holder of the Warrants the
following anti-dilution protections: (1) anytime within one year after the
issuance of the Warrants the Company issues Securities for an Aggregate Cash
Consideration (as defined below) in excess of $20 million, then, at the election
of the Warrant holder, either or both the exercise price and the number of
shares of common stock purchasable under Warrants shall be adjusted to reflect
the exercise price and number of shares that the Warrants would have had under
this Agreement if those Warrants had been issued at that later date (reduced by
any previous partial exercise of the Warrants), and (2) in the case of any
issuance of Securities not subject to clause (1) of this sentence, the
anti-dilution protection shall consist of a weighted average formula or, at the
election of the holder of the Warrants, any anti-dilution protection granted to
any other Security holder within ninety (90) days prior to the date of issuance
of the Warrants.  As used in this Agreement, the term “Securities” shall mean
common stock, convertible preferred stock, convertible debt securities,
equity-linked securities, equity-linked joint ventures or other equity-linked
arrangements of the Company, the Bank or any other entity that directly or
indirectly controls or is controlled by the Company, other than customary equity
incentive awards.  “Aggregate Cash Consideration” shall mean the total cash
proceeds received by the Company for the sale of Securities, including proceeds
received upon the exercise of options, warrants and/or other similar Securities,
and any amount paid into escrow.  In the event the Company determines that the
Company is required under NASDAQ Stock Market Rule 5635 (or any successor
provision) to obtain prior shareholder approval of the issuance of the Warrants,
the Company shall use commercially reasonable efforts to obtain such shareholder
approval, and in the event that the Company does not obtain such shareholder
approval, the Company, at TIM’s election, shall pay TIM an amount in cash of
equivalent value to the Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 4 of 11
April 28, 2011
 
As used in this Agreement, the term “Strategic Milestones” means (a) TIM’s
presentation to the FSGI board of directors of a reasonably complete draft of
the Strategic Plan; and (b) the Company and the Bank having capital levels equal
to or in excess of the capital levels generally necessary for a bank holding
company or national bank, as applicable to be considered well-capitalized and
without taking into account any order, memorandum of understanding or similar
directive specifically applicable to the Company or the Bank, and the Bank
having a leverage ratio of at least 9.0% and a total risk-based capital ratio of
at least 13.0%.  The Company’s capital ratios will be those set forth in the
Company’s periodic reports filed with the SEC or the Federal Reserve, and the
Bank’s capital ratios will be those set forth in the Bank’s Call Reports;
provided, however, that if the Company issues a press release announcing the
sale of Securities and disclosing capital ratios that, giving effect to the
proceeds of such sale, meet the criteria in clause (b) of the preceding
sentence, that criteria shall be deemed to have been satisfied.
 
If, during the term of this Agreement and prior to the achievement of the
Strategic Milestones, the Company enters into an Alternative Transaction (as
defined below), FSGI shall pay TIM the Success Payment at the closing of the
Alternative Transaction, and FSGI shall not be obligated to issue any of the
Warrants referenced in paragraph (2) above.  As used in this Agreement, the
phrase Alternative Transaction means a transaction, including a sale of
Securities, that results, directly or indirectly, in: (i) a sale of
substantially all of the common stock of the Company or the Bank, whether by
merger, share exchange, tender offer or other form of transaction; (ii) a sale
of all or substantially all of the Company’s assets; or (iii) any “person” (as
such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934 (the “1934 Act”) becoming a “beneficial owner” (as such term is defined
in Rule 13d-3 promulgated under the 1934 Act), directly or indirectly, of
securities of the Company or the Bank representing twenty-five percent (25%) or
more of the total number of votes that may be cast for the election of directors
of the Company or the Bank, as applicable (other than in the case of the Bank,
for the Company’s ownership of the capital stock of the Bank).
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 5 of 11
April 28, 2011
 
Further, TIM will be reimbursed for actual and reasonable travel expenses as
well as other reasonable and customary expenses in connection with its services
under this agreement, and subject to the exceptions in the last sentence of this
paragraph, total taxable reimbursements shall not exceed $3,000 in any calendar
month without the Company’s prior written approval.  Such expenses will be
reimbursed monthly upon delivery of reasonable documentation of such expenses.
To the extent any reimbursement TIM receives is taxable to TIM, in no event
shall any such reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred, nor shall the
amount of reimbursable expenses incurred in one taxable year affect the expenses
eligible for reimbursement provided in any other taxable year.  The right to a
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.  Nothing contained in this paragraph shall affect
in any way (i) the right of an Indemnified Party (as defined below) to
indemnification under this Agreement, and (ii) the right of a TIM Board
Representative to be reimbursed for actual and reasonable expenses for travel
primarily to attend any board or committee meeting.
 
Co-investment Rights
 
If at any time during the term of this Agreement there is an issuance of
Securities, the Company will use its reasonable best efforts to provide TIM
and/or its designees the opportunity, exercisable at any time up to fifteen days
prior to such issuance, to purchase at the closing up to $250,000 of such
Securities, on the most economically advantageous same terms and conditions that
Securities are sold in such transaction.
 
Term of Agreement
 
The engagement will begin as of April 28, 2011, and will terminate on
April 28, 2013.  TIM’s engagement hereunder may be terminated by either FSGI
or   TIM at any time with or without cause, immediately upon 30 days’ written
notice to that effect to the other party.  In the event TIM terminates this
engagement for Good Reason (as defined below) or FSGI terminates this engagement
without Cause (as defined below), TIM will be entitled to the Success Payment
and, if applicable, the Warrants as stated above, in the event that at any time
prior to the expiration of twelve (12) months after the termination of TIM’s
engagement the Strategic Milestones are achieved or an Alternative Transaction
is consummated.  As used in this paragraph, the term “Good Reason” means a
breach by the Company or the Bank of this Agreement that has had, or reasonably
is expected to have, a material adverse effect on the business, interests or
reputation of TIM or any TIM Board Representative or any of their affiliates,
and which breach by its nature cannot be cured or shall not have been cured
within thirty (30) days after written notice of such breach by TIM to FSGI; and
the term “Cause” means (i) a reasonable good faith determination of FSGI, by the
affirmative vote of at least three-fourths (3/4) of the Company’s then current
directors (other than the TIM Board Representatives),
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 6 of 11
April 28, 2011
 
that TIM or any TIM Board Representative has willfully violated, in connection
with the engagement hereunder, any law, rule or regulation governing the
operation of the Company or the Bank or any of its affiliates or the insurance
of deposits held by the Bank, provided that such violation is described in
reasonable detail in the Company’s notice of termination of this Agreement, and
provided further that if such violation would not reasonably be expected to have
a material adverse effect on the business, interests or reputation of the
Company or the Bank or any of their affiliates if such violation is promptly
abated, the Company shall have given TIM a reasonably opportunity (which need
not be more than thirty (30) days) to cease such violation, or (ii) a breach of
this Agreement by TIM or any TIM Board Representative, which breach by its
nature cannot be cured or shall not have been cured within thirty (30) days
after written notice of such breach by FSGI to TIM, provided that the Board of
Directors of either the Company or the Bank determines in good faith, by the
affirmative vote of at least three-fourths (3/4) of the then current directors
(other than the TIM Board Representatives), that such breach has had, or
reasonably is expected to have, a material adverse effect on the business,
interests or reputation of the Company or the Bank or any of their
affiliates.  Except as expressly provided otherwise in this Agreement, any
termination of TIM’s engagement under this Agreement shall not affect the
Company’s obligations under this Agreement regarding the payment of fees and
expenses and indemnification and contribution, which provisions shall survive
such termination and remain operative and in full force and effect.
 
Independent Contractors
 
TIM is an independent contract to FSGI, and any person who performs services on
behalf of TIM hereunder shall not be an employee of FSGI, and therefore will not
be subject to payroll withholding and other similar taxes.  Neither TIM nor its
principals are agents of FSGI and shall have no right to bind FSGI, except as
expressly specified in this Agreement.  Neither TIM nor any employees of TIM
shall be entitled to participate in any employee benefit plans or programs of
FSGI, except as provided in this Agreement.  This is a services contract for the
services of TIM.  FSGI will report all payments to be made or contemplated
hereunder for federal, state and local income tax purposes consistent with TIM’s
provision of independent contracting services.  TIM represents to FSGI that,
during the entire term of the engagement, TIM will be providing significant,
non-management services to FSGI and other parties which are unrelated to either
TIM or FSGI in a manner and to an extent such that TIM will qualify as an
independent contractor as to FSGI such that any amount deferred under an
arrangement between TIM and FSGI will not be subject to Section 409A of the
Internal Revenue Code by reason of the exception for certain independent
contractor relationships described under Treasury Regulations Section
1.409A-1(f)(2).
 
Exclusivity
 
This arrangement is non-exclusive with respect to the activities of
TIM.  Subject to the restrictions set forth in the first paragraph under the
caption “Personnel,”  TIM may, in its sole discretion, pursue any opportunities
in the banking sector independently from FSGI as long as such activities do not
in any way interfere with TIM’s obligations relative to the aforementioned
engagement.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 7 of 11
April 28, 2011
 
Board of Directors
 
Upon the execution of this Agreement, Messrs. Clarke and Keller (each, a “TIM
Board Representative”) will be invited to serve on the Boards of Directors of
each of First Security and the Bank, subject to regulatory non-objection.
Pending regulatory approval for Messrs. Clarke and Keller to serve as directors
of First Security or the Bank, each of Messrs. Clarke and Keller shall be
permitted to attend any meeting of the Board of Directors of First Security or
the Bank, provided that neither First Security nor the Bank shall be required to
permit Messrs. Clarke and Keller to remain present during any confidential
discussion regarding the terms of this Agreement or during any other matter that
the respective Board of Directors has been advised of by counsel that such
attendance may violate or be inconsistent with a confidentiality obligation or
fiduciary duty or any legal, regulatory or Nasdaq requirement. Upon receipt of
regulatory non-objection, the Boards of Directors of First Security and the Bank
shall appoint Messrs. Clarke and Keller to the respective Boards of Directors
until the next annual meeting of shareholders.  For so long as this Agreement is
effective, the Boards of Directors of First Security and the Bank will nominate
Messrs. Clarke and Keller for re-election to the respective Boards of Directors
and recommend to their respective shareholders a vote in favor of their
re-election.  The Company and the Bank shall reimburse each of Messrs Clarke and
Keller for actual and reasonable expenses for travel primarily to attend board
or committee meetings, without regard to any other provision of this Agreement,
but for so long as this Agreement is effective, Messrs. Clarke and Keller will
not be entitled to any additional compensation for their service as directors.
 
Confidentiality
 
The terms of the Mutual Nondisclosure and Confidentiality Agreement, with an
effective date as of December 27, 2010, by and between First Security and TIM
are incorporated herein, and the obligations under the Mutual Nondisclosure and
Confidentiality Agreement remain in effect.  First Security and TIM acknowledge
that First Security may, if so advised by counsel, be obligated by applicable
securities laws to disclose this Agreement and certain of its contents.  Such
disclosure will be coordinated with TIM.
 
Indemnification
 
In connection with TIM’s engagement (which engagement may have commenced prior
to the date hereof) to advise and assist the Company with the Advisory Services,
the Company shall indemnify and hold harmless TIM and its affiliates, the
respective directors, officers, agents and employees of TIM and its affiliates
and each other person, if any, controlling TIM or any of its affiliates and each
of their respective successors and assigns (each, an “Indemnified Party”), to
the fullest extent permitted by law, from and against any losses, claims,
damages or liabilities (or actions, including shareholder actions, in respect
thereof) related to or arising out of such engagement or TIM’s role in
connection therewith, or in the case of a TIM Board Representative, service as
an actual or alleged de facto director to the Company or the Bank, and the
Company shall reimburse TIM and any Indemnified Party hereunder for all
reasonable expenses (including counsel fees) as they are incurred by TIM or any
such other Indemnified Party in connection with investigating, preparing or
defending any such action or claim whether or not in connection with pending or
threatened litigation in which TIM is a party.  The Company will not, however,
be responsible for any claims, liabilities, losses, damages or expenses which
are finally judicially determined to have resulted primarily from TIM’s bad
faith, willful misconduct or gross negligence.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 8 of 11
April 28, 2011
 
If any such claim, action or proceeding shall be brought against an Indemnified
Party, and TIM shall notify the Company, the Company shall be entitled to
participate therein, and to the extent that it wishes, assume the defense
thereof with counsel reasonably satisfactory to TIM.  After notice from the
Company to TIM of its election to assume the defense of such claim, action or
proceeding, the Company shall not be liable to the Indemnified Party under the
indemnification provisions of this letter agreement for any legal or other
expenses subsequently incurred by any Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
that the Indemnified Parties shall have the right to retain separate counsel,
but the fees and expenses of such counsel shall be at the expense of the
Indemnified Parties, unless (i) the employment of such counsel has been
authorized by the Company, or (ii) the Company has failed to assume the defense
and employ counsel as required above, or (iii) the named parties to any such
action (including any impleaded parties) include both (a) one or more
Indemnified Parties and (b) the Indemnified Parties shall have reasonably
determined that defenses available to them are not available to the Company
and/or may not be consistent with the best interests of the Company (in which
case the Company shall not have the right to assume the defense of such action
on behalf of the Indemnified Parties); it being understood, however, that the
Company shall not be liable, in connection with any one such action or separate,
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, for the reasonable fees and
expenses of more than one separate firm of attorneys for the Indemnified
Parties, which firm shall be designated in writing by TIM. 
 
If the indemnification provided for in this Agreement is judicially determined
to be unavailable (other than in accordance with the terms hereof) to any person
otherwise entitled to indemnity in respect of any losses, claims, damages or
liabilities referred to herein, then, in lieu of indemnifying such person
hereunder, the Company shall contribute to the amount paid or payable by such
person as a result of such losses, claims, damages or liabilities (and expenses
relating thereto) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and TIM, on the other hand, of the
engagement provided for in this Agreement, the relative fault of each of the
Company and TIM, as well as any other relevant equitable considerations;
provided, however, in no event shall TIM's aggregate contribution to the amount
paid or payable exceed the aggregate value of the compensation actually received
by TIM under this Agreement.  For the purposes of this agreement, the relative
benefits to the Company and to TIM of the engagement under this agreement shall
be deemed to be in the same proportion as (a) the total value paid or
contemplated to be paid or received or contemplated to be received by the
Company or the Company's stockholders, as the case may be, in the Transaction or
Transactions that are the subject of the engagement hereunder, whether or not
any such Transaction is consummated, bears to (b) the fees paid or to be paid to
TIM under this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 9 of 11
April 28, 2011
 
The Company also agrees that neither TIM, nor any of its affiliates nor any
officer, director, employee or agent of TIM or any of its affiliates, nor any
person controlling TIM or any of its affiliates, shall have any liability to the
Company for or in connection with TIM’s engagement hereunder except to the
extent such liability for losses, claims, damages, liabilities or expenses
incurred by the Company is finally judicially determined to have resulted from
TIM’s bad faith, willful misconduct or gross negligence.  The foregoing
agreement shall be in addition to any rights that TIM, the Company or any
Indemnified Party may have at common law or otherwise, including, but not
limited to, any right to contribution.  For the sole purpose of enforcing and
otherwise giving effect to the provisions of this agreement, the Company hereby
consents to personal jurisdiction and service and venue in any court in which
any claim which is subject to this Agreement is brought against TIM or any other
indemnified party.
 
The Company agrees that it will not, without the prior written consent of TIM,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not TIM is
an actual or potential party to such claim, action, suit, or proceeding) unless
such settlement, compromise or consent includes an unconditional release of TIM
from all liability arising out of such claim, action, suit or proceeding.
 
Notwithstanding any other provision of this Agreement, neither the Company nor
the Bank shall have any obligation to make any indemnification payment under
this Agreement if and to the extent such indemnification payment is a
“prohibited indemnification payment” within the meaning of Part 359 of the
regulations of the Federal Deposit Insurance Corporation (12 CFR § 359 et seq.)
or any successor provision.
 
Compliance and Regulatory Matters
 
TIM will agree to abide by all commercially reasonable informational barriers
and other regulatory and compliance guidelines, policies and procedures
established by First Security that would be relevant to consultants acting in
their respective roles.  Each of TIM’s professionals and analysts providing
services under this Agreement will agree, upon request, to customary and
commercially reasonable provisions regarding non-disclosure or use of
confidential information, non-disparagement and non-solicitation of employees.
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 10 of 11
April 28, 2011
 
In the event that any banking regulator having jurisdiction over the Company or
the Bank objects in writing to this Agreement, the Company and the Bank may
immediately terminate TIM’s engagement hereunder, and, in such event, TIM shall
not under any circumstances be entitled to the payment of the Success Payment or
the issuance of the Warrant upon the subsequent achievement of the Strategic
Milestones or occurrence of an Alternative Transaction.  Any termination of
TIM’s engagement under this Agreement pursuant to the immediately preceding
sentence shall not affect the Company’s obligations under this Agreement
regarding indemnification and contribution, which provisions shall survive such
termination and remain operative and in full force and effect.
 
Payment of Fees
 
The Bank shall be obligated to pay the fees and costs under this Agreement for
services provided by TIM, except to the extent the Bank reasonably determines
that such services were provided for the Company, for which the Bank will have
no obligation to pay.  The Company shall be obligated to pay all fees and costs
under this Agreement for services provided by TIM that are not covered by the
Bank.
 
Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee, without giving effect to its principles of conflicts of
law.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
Engagement Agreement with Triumph Investment Managers
Page 11 of 11
April 28, 2011
 
This Agreement is acknowledged and agreed to on this 28th day of April, 2011 by:
 
FIRST SECURITY GROUP, INC.
 

By
/s/ Ralph E. Coffman, Jr.
 

 
Title:     President and Interim Chief Executive Officer
Print name:      Ralph E. Coffman, Jr.
 
 
FSGBank, National Association
 

By
/s/ Ralph E. Coffman, Jr.
 

 
Title:     President and Interim Chief Executive Officer
Print name:      Ralph E. Coffman, Jr.
 
 
TRIUMPH INVESTMENT MANAGERS LLC
 

By
/s/ Robert P. Keller
 

 
Title:                 Managing Director
Print name:       Robert P. Keller

 
 

By
/s/ John J. Clarke
 

 
Title:                 Managing Director
Print name:       John J. Clarke
 
 

--------------------------------------------------------------------------------